DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Van de Ven et al [US 2013/0002157 A1] does not teach or discloses “wherein the first, second, and third LED strings together with their associated luminophoric mediums can comprise red, blue, and green channels respectively, producing first, second, and third unsaturated color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively, and wherein the fourth LED string produces a fourth unsaturated color point within a region on the 1931 CIE Chromaticity diagram selected from the group consisting of violet light, UV light, IR light and near IR light; a control circuit can be configured to adjust a fifth color point of a fifth unsaturated light that results from a combination of the first, third and fourth unsaturated light, with the fifth color point falls within a7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K.” (see page 1-3).
Examiner disagrees:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner maintains that Van de Ven discloses a semiconductor light emitting device comprising:
first, second, third and fourth LED strings, with each LED string comprising one or more LEDs (Fig. 9, 11e to 14e) having an associated luminophoric medium (Paragraph [0010]); 
wherein the first, second, and third LED strings (Fig. 9, 11e to 14e & abstract) together with their associated luminophoric mediums (Paragraph [0010]) can comprise red, blue, and green channels (Fig. 9, 11e to 14e) respectively, 
and wherein the fourth LED string (Fig. 9, 13e) produces a fourth unsaturated color point selected from the group consisting of violet light, UV light (Paragraph [0082]), IR light and near IR light
a control circuit (Fig. 9, 14-17) can be configured to adjust a fifth color point of a fifth unsaturated light (Fig. 9, 13e & Paragraph [0082]) that results from a combination of the first, third and fourth unsaturated light (Fig. 9, 11-12e and 14e & Paragraph [0080-81]), 
Van de Ven does not specify in Fig. 9 the fifth color point falls within a7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K; producing first, second, and third unsaturated color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; a fourth unsaturated color point within a region on the 1931 CIE Chromaticity diagram
Van de Ven discloses the fifth color point falls (Fig. 6, 11b-2 & Paragraph [0072]) within a 7-step MacAdam ellipse (Paragraph [0046]) around any point on the black body locus having a correlated color temperature between 1800K and 10000K (Fig. 4, 1000K to 10000K); producing first, second, and third unsaturated color points (Paragraph [0075]) within red, blue, and green regions (Paragraph [0075]) on the 1931 CIE Chromaticity diagram (Abstract & Paragraph [0011]), respectively; a fourth unsaturated color point (Fig. 6, 11b-2 & Paragraph [0072]) within a region on the 1931 CIE Chromaticity diagram (Abstract & Paragraph [0011])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with the fifth color point falls within a7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K; producing first, second, and third unsaturated color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; a fourth unsaturated color point within a region on the 1931 CIE Chromaticity diagram for purpose of produce a desired intensity and/or color of white light by the first, second and third drive currents can be independently controlled as disclosed by Van de Ven (Paragraph [0006 & 0011]).
Van De Ven discloses producing light that has this color temperature may be achieved, for example, by selecting some combination of LEDs and recipient luminophoric mediums that together produce light that combines to have the specified color point (see paragraph [0057]) Similar results may be achieved with the use of LED strings that include BSYG LEDs or combinations of BSG, BSY and/or BSYG LEDs, (see paragraph [0110]) For example, in other embodiments, an end user could be provided input devices that allow control of the relative drive currents of (1) string 11 to string 12 and (2) the combination of strings 11 and 12 to string 13. In such embodiments, the end user can control the device 200 to emit light over a much wider range of color points (see paragraph [0112]) It will be appreciated in light of the discussion above that if a semiconductor light emitting device that includes independently controllable light sources that emit light at three different color points, then it may be theoretically possible to tune the device to any color point that falls within the triangle defined by the color points of the three light sources. (see paragraph [0067]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Ven et al [US 2013/0002157 A1].
In regards to claim 1. Van de Ven discloses a semiconductor light emitting device comprising:
first, second, third and fourth LED strings, with each LED string comprising one or more LEDs (Fig. 9, 11e to 14e) having an associated luminophoric medium (Paragraph [0010]); 
wherein the first, second, and third LED strings (Fig. 9, 11e to 14e & abstract) together with their associated luminophoric mediums (Paragraph [0010]) can comprise red, blue, and green channels (Fig. 9, 11e to 14e) respectively, 
and wherein the fourth LED string (Fig. 9, 13e) produces a fourth unsaturated color point selected from the group consisting of violet light, UV light (Paragraph [0082]), IR light and near IR light
a control circuit (Fig. 9, 14-17) can be configured to adjust a fifth color point of a fifth unsaturated light (Fig. 9, 13e & Paragraph [0082]) that results from a combination of the first, third and fourth unsaturated light (Fig. 9, 11-12e and 14e & Paragraph [0080-81]), 
Van de Ven does not specify in Fig. 9 the fifth color point falls within a7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K; producing first, second, and third unsaturated color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; a fourth unsaturated color point within a region on the 1931 CIE Chromaticity diagram
Van de Ven discloses the fifth color point falls (Fig. 6, 11b-2 & Paragraph [0072]) within a 7-step MacAdam ellipse (Paragraph [0046]) around any point on the black body locus having a correlated color temperature between 1800K and 10000K (Fig. 4, 1000K to 10000K); producing first, second, and third unsaturated color points (Paragraph [0075]) within red, blue, and green regions (Paragraph [0075]) on the 1931 CIE Chromaticity diagram (Abstract & Paragraph [0011]), respectively; a fourth unsaturated color point (Fig. 6, 11b-2 & Paragraph [0072]) within a region on the 1931 CIE Chromaticity diagram (Abstract & Paragraph [0011])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Van de Ven with the fifth color point falls within a7-step MacAdam ellipse around any point on the black body locus having a correlated color temperature between 1800K and 10000K; producing first, second, and third unsaturated color points within red, blue, and green regions on the 1931 CIE Chromaticity diagram, respectively; a fourth unsaturated color point within a region on the 1931 CIE Chromaticity diagram for purpose of produce a desired intensity and/or color of white light by the first, second and third drive currents can be independently controlled as disclosed by Van de Ven (Paragraph [0006 & 0011]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844